DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 4 is objected to because of the following informalities:  claim 4 depends on itself.  
    PNG
    media_image1.png
    66
    619
    media_image1.png
    Greyscale
             
           Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,035,965. Although the claims at issue are not identical, they are not patentably distinct from each other because:
            With respect to claim 1, the patented claim 1 claims a fissile neutron detection system for detecting incident fissile neutrons, said fissile neutron detection system, comprising: at ionizing thermal neutron detector arrangement including an inner peripheral shape that at least substantially surrounds a moderator region for detecting thermal neutrons that exit the moderator region but is at least generally transparent to the incident fissile neutrons, the ionizing thermal neutron detector arrangement further including at least one group of ionizing thermal neutron detectors with the ionizing thermal neutron detectors of each group in a side-by-side relationship and spaced apart in the side-by-side relationship to form a gap between adjacent ones of the ionizing thermal neutron detectors; at least one moderator disposed within the moderator region for converting the incident fissile neutrons in the moderator region to thermal neutrons which exit the moderator region to then enter the ionizing thermal neutron detector arrangement for detection of at least some of the thermal neutrons to produce an electrical current as a fissile neutron detection system output with the moderator having an outer peripheral shape that is at least generally complementary to said inner peripheral shape and the moderator includes lateral extents such that any given dimension that bisects the lateral extents includes a length that is greater than any thickness of the moderator transverse to the lateral extents; and at least one side moderator disposed in one of the gaps outside of the moderator region.
          With respect to claim 2, the patented claim 2 claims the fissile neutron detection system of claim 1 further comprising: a group of said side moderators with one of the side moderators positioned in the gap between each adjacent pair of the ionizing thermal neutron detectors outside of the moderator region.
          With respect to claim 3, the patented claim 3 claims the fissile neutron detection system of claim 1 wherein the side moderator includes a thickness dimension between the side-by-side adjacent ones of the ionizing thermal neutron detectors that is no more than 5 cm.
          With respect to claim 4, the patented claim 4 claims the fissile neutron detection system of claim 3 wherein the thickness dimension of the side moderator is in a range from 1 cm to 5 cm, inclusively. 
           With respect to claim 5, the patented claim 5 claims the fissile neutron detection system of claim 1 wherein each ionizing thermal neutron detector sealingly contains a readout gas and each ionizing thermal neutron detector supports an active sheet material layer in gaseous communication with the readout gas for detecting thermal neutrons that are incident on the active sheet material layer and the active sheet material layers of the group of ionizing thermal neutron detectors cooperate to form an arrangement of active sheet material layers that spans at least a majority of said lateral extents of the moderator such that a majority of the thermal neutrons that exit the moderator thereafter impinge on the arrangement of active sheet material layers to cause the active sheet material layer arrangement to emit ionizing particles responsive to the thermal neutrons that initiate an avalanche of ions in the readout gas to produce said electrical current.
            With respect to claim 6, the patented claim 6 claims a fissile neutron detection system for detecting incident fissile neutrons, said fissile neutron detection system, comprising: an ionizing thermal neutron detector arrangement including an inner peripheral shape that at least substantially surrounds a moderator region for detecting thermal neutrons that exit the moderator region but is at least generally transparent to the incident fissile neutrons, the ionizing thermal neutron detector arrangement further including at least one group of ionizing thermal neutron detectors with the ionizing thermal neutron detectors of each group in a side-by-side relationship and spaced apart in the side-by-side relationship to form a gap between adjacent ones of the ionizing thermal neutron detectors; at least one moderator disposed within the moderator region for converting the incident fissile neutrons in the moderator region to thermal neutrons which exit the moderator region to then enter the ionizing thermal neutron detector arrangement for detection of at least some of the thermal neutrons to produce an electrical current as a fissile neutron detection system output with the moderator having an outer peripheral shape that is at least generally complementary to said inner peripheral shape and the arrangement includes lateral extents such that any given dimension that bisects the lateral extents includes a length that is greater than any thickness of the moderator transverse to the lateral extents; and at least one external moderator disposed outside the moderator region proximate to the ionizing thermal neutron detector arrangement. 
          With respect to claim 7, the patented claim 7 claims the fissile neutron detection system of claim 6 wherein the external moderator extends at least partially transverse to said lateral extents.
           With respect to claim 8, the patented claim 8 claims the fissile neutron detection system of claim 6 wherein the ionizing thermal neutron detector arrangement is at least partially enclosed by the external moderator.
          With respect to claim 9, the patented claim 9 claims the fissile neutron detection system of claim 6 wherein the external moderator at least partially encapsulates at least a portion of the ionizing thermal neutron detector arrangement.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,317,541. Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claim 1, the patented claim 1 claims a fissile neutron detection system for detecting incident fissile neutrons, said fissile neutron detection system, comprising: at ionizing thermal neutron detector arrangement including an inner peripheral shape that at least substantially surrounds a moderator region for detecting thermal neutrons that exit the moderator region but is at least generally transparent to the incident fissile neutrons, the ionizing thermal neutron detector arrangement further including at least one group of ionizing thermal neutron detectors with the ionizing thermal neutron detectors of each group in a side-by-side relationship and spaced apart in the side-by-side relationship to form a gap between adjacent ones of the ionizing thermal neutron detectors; at least one moderator disposed within the moderator region for converting the incident fissile neutrons in the moderator region to thermal neutrons which exit the moderator region to then enter the ionizing thermal neutron detector arrangement for detection of at least some of the thermal neutrons to produce an electrical current as a fissile neutron detection system output with the moderator having an outer peripheral shape that is at least generally complementary to said inner peripheral shape and the moderator includes lateral extents such that any given dimension that bisects the lateral extents includes a length that is greater than any thickness of the moderator transverse to the lateral extents; and at least one side moderator disposed in one of the gaps outside of the moderator region.
            With respect to claim 6, the patented claim 5 claims a fissile neutron detection system for detecting incident fissile neutrons, said fissile neutron detection system, comprising: an ionizing thermal neutron detector arrangement including an inner peripheral shape that at least substantially surrounds a moderator region for detecting thermal neutrons that exit the moderator region but is at least generally transparent to the incident fissile neutrons, the ionizing thermal neutron detector arrangement further including at least one group of ionizing thermal neutron detectors with the ionizing thermal neutron detectors of each group in a side-by-side relationship and spaced apart in the side-by-side relationship to form a gap between adjacent ones of the ionizing thermal neutron detectors; at least one moderator disposed within the moderator region for converting the incident fissile neutrons in the moderator region to thermal neutrons which exit the moderator region to then enter the ionizing thermal neutron detector arrangement for detection of at least some of the thermal neutrons to produce an electrical current as a fissile neutron detection system output with the moderator having an outer peripheral shape that is at least generally complementary to said inner peripheral shape and the arrangement includes lateral extents such that any given dimension that bisects the lateral extents includes a length that is greater than any thickness of the moderator transverse to the lateral extents; and at least one external moderator disposed outside the moderator region proximate to the ionizing thermal neutron detector arrangement. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suhami (US PAP 2009/0014662 A1; see Abstract; paragraphs 0091-0099); Li et al. (US PAP 2013/0341519 A1; see abstract; paragraphs 0003-0011, 0022-0032 and 0041); Gozani et al. (US PAP 2014/0321588 A1; see paragraphs 0006-0012 and 0028-0031) and Engelmann et al. (US PAP 2011/0266643 A1; see abstract; paragraphs 0003-0019) teach the fissile neutron detector methods and systems for detecting incident fissile neutrons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./ November 19, 2022